IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


K.G.M. AND R.M.                          : No. 366 WAL 2016
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
J.A.V. (DECEASED) AND S.V.               :
                                         :
                                         :
PETITION OF: S.V.                        :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.